Citation Nr: 1125573	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  06-06 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for service-connected post operative left knee residuals with synovitis.

2. Entitlement to a disability rating in excess of 10 percent for service-connected post operative right knee residuals for the period prior to October 9, 2008, and in excess of 30 percent from December 1, 2009.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran had active military service from October 1966 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2008, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A copy of the transcript of that hearing is of record.

In March 2009, the Board remanded these matters to the RO via the Appeals Management Center (AMC) for further development.

In a May 2009 rating decision, the RO assigned a 100 percent temporary total rating (T/TR) under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following a right total knee arthroplasty, effective October 9, 2008.  Thereafter, a scheduler 10 percent rating was restored from February 1, 2009.

Thereafter, in a July 2009 rating decision, the RO extended the T/TR of 100 percent rating for the right knee to December 1, 2009, when the rating of 30 percent was restored pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.

As a final preliminary matter, the Board notes that the Veteran was previously represented by The American Legion.  In May 2010, the Veteran indicated that he was now represented by the attorney noted above, as reflected in a VA Form 21-22a (Appointment of Attorney or Agent as Claimant's Representative).  The Board recognizes the change in representation.

The issues of entitlement to service connection for a lumbar spine disorder (claimed as degenerative arthritis of the spine), entitlement to a temporary total rating (T/TR) under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following a left total knee arthroplasty in April 2010, and  entitlement to a temporary total rating (T/TR) under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following right knee surgery in October 2009, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  

Based on the evidence of record as well as the Veteran's assertions, the Board finds that the issue of entitlement to a TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased rating claims discussed above pursuant to Rice.

A review of the claims file reveals that further development on the matters of entitlement to a disability rating in excess of 10 percent for service-connected post operative left knee residuals with synovitis, entitlement to a disability rating in excess of 10 percent for service-connected post operative right knee residuals for the period prior to October 9, 2008, and in excess of 30 percent from December 1, 2009, and entitlement to a TDIU rating is warranted.

VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if the VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4) (2010).  

The Board notes that the Veteran last had a VA joints examination in July 2009.  Additional evidence associated with the claims file in 2010 indicated that the Veteran underwent a total left knee arthroscopy in April 2010 as well as a right knee surgery in October 2009.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the AMC should arrange for the Veteran to undergo a VA joints examination at an appropriate VA medical facility to determine the severity of his service-connected right and left knee disabilities.

The claims file also reflects that the Veteran has received medical treatment for his service-connected knee disabilities from the VA Medical Center (VAMC) in Miami, Florida; however, as the claims file only includes records from this facility dated up to July 2009, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, the Board notes that the adjudication of the Veteran's current claims on appeal must be deferred pending the outcome of the initial adjudication of the claims of entitlement to service connection for a lumbar spine disorder (claimed as degenerative arthritis of the spine), entitlement to a temporary total rating (T/TR) under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following a left total knee arthroplasty in April 2010, and entitlement to a temporary total rating (T/TR) under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following right knee surgery in October 2009, referred to the AMC in the Introduction section above.  Henderson v. West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined).  

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA records of evaluation and/or inpatient or outpatient treatment of the Veteran's service-connected knee disabilities from the Miami VAMC, for the period from July 2009 to the present.

2.  The AMC should arrange for the Veteran to undergo a VA joints examination with an appropriate physician to determine the current severity of his service-connected left and right knee disabilities.  The claims folder and a copy of this REMAND should be made available to and reviewed by the VA examiner.  The VA examiner should note in the examination report that this has been accomplished.  

All indicated tests, including range of motion and stability testing, should be performed.  All medical findings are to be reported in detail.  The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.

3.  The AMC should arrange for the Veteran to undergo a VA examination with an appropriate physician to determine if the Veteran is unemployable due to his service-connected disabilities.  The claims folder and a copy of this REMAND should be made available to and reviewed by the VA examiner.  The VA examiner should note in the examination report that this has been accomplished.  

Without taking the Veteran's age into account, the examiner should specifically indicate whether it is at least as likely as not (50 percent or greater) that the Veteran is precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to his service-connected disabilities.  In doing so, the examiner should specifically address the Veteran's statements asserting unemployability, the relevance of any non-service connected disability, and the findings of the VA physician in the June 2009 statement of record. 

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

5.  After completion of the above and any additional development deemed necessary, the intertwined claims of entitlement to service connection for a lumbar spine disorder (claimed as degenerative arthritis of the spine), entitlement to a temporary total rating (T/TR) under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following a left total knee arthroplasty in April 2010, and entitlement to a temporary total rating (T/TR) under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following right knee surgery in October 2009, should be adjudicated by the AMC in a rating decision.  

Thereafter, readjudicate the issues currently on appeal (entitlement to a disability rating in excess of 10 percent for service-connected post operative left knee residuals with synovitis, entitlement to a disability rating in excess of 10 percent for service-connected post operative right knee residuals for the period prior to October 9, 2008, and in excess of 30 percent from December 1, 2009, and entitlement to a TDIU rating) with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

